      Case 4:21-cv-00661 Document 1 Filed on 03/01/21 in TXSD Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 WALTER C. SAENZ and WCS                          §
 LEASING, L.L.C., d/b/a MARS                      §
 RECOVERY,                                        §
                                                  §
        Plaintiffs,                               §
                                                  §
                                                         CIVIL ACTION NO. ______________
 v.                                               §
                                                  §
 U.S. BANK, N.A.,                                 §
                                                  §
         Defendant.                               §


                                   NOTICE OF REMOVAL


       Pursuant to 28 U.S.C. §§ 1332(a), 1441, and 1446, Defendant U.S. Bank National

Association (“Defendant”) removes this action from the County Court at Law Number 2 of

Montgomery County, Texas to the United States District Court for the Southern District of Texas,

Houston Division as follows:

                                           I.
                                   STATE COURT ACTION

       1.      On January 28, 2021, Plaintiffs Walter C. Saenz and WCS Leasing, L.L.C. d/b/a

Mars Recovery (“Plaintiffs”) filed their Original Petition with Discovery (the “Petition”) in the

County Court at Law Number 2 of Montgomery County, Texas styled: Walter C. Saenz and WCS

Leasing, L.L.C., d/b/a Mars Recovery, No. 21-01-01381 (the “State Court Action”).

       2.      In the State Court Action, Plaintiffs allege that they towed a 2019

Freightliner/FDSV recreational vehicle, VIN # 4UZACGFC2KCLN3018 (the “RV”) and

thereafter sold the RV to Mr. Saenz as an abandoned vehicle. Mr. Saenz now claims to be the

owner of the RV and asserts a claim against Defendant, a lienholder of the RV, for fraud and seeks

a declaratory judgment that title to the RV is legally vested in in Mr. Saenz.

NOTICE OF REMOVAL                                                                         PAGE 1
       Case 4:21-cv-00661 Document 1 Filed on 03/01/21 in TXSD Page 2 of 7




        3.      Defendant was served on February 4, 2021. Therefore, this Notice of Removal is

timely under 28 U.S.C. §§ 1446(b)(1), 1446(b)(2)(B).

        4.      Defendant removes the State Court Action to this Court on the basis of diversity

jurisdiction.

                                         II.
                              PROCEDURAL REQUIREMENTS

        5.      This action is properly removed to this Court, as the lawsuit is pending within the

district and division. See 28 U.S.C. § 1441; 28 U.S.C. § 124(b)(2).

        6.      The United States District Court for the Southern District of Texas, Houston

Division has original jurisdiction over this action based on diversity jurisdiction because

Defendant is now, and was at the time this action commenced, diverse in citizenship from Plaintiff,

and the amount in controversy exceeds the minimum jurisdictional amount. See 28 U.S.C. §

1332(a).

        7.      Pursuant to 28 U.S.C. § 1446(a) and Southern District of Texas Local Rule 81, this

Notice of Removal is accompanied by copies of the following materials:

                Exhibit A      Index of Matters Being Filed;

                Exhibit B      Civil Cover Sheet;

                Exhibit C      List of all Counsel of Record;

                Exhibit D      State Court docket sheet;

                Exhibit D-1    Petition;

                Exhibit D-2    Issued Citation;

                Exhibit D-3    Clerk’s Certificate of Service

                Exhibit D-4    Return of Service;

                Exhibit D-5    Defendant’s Original Answer;

                Exhibit E      Texas Franchise Tax Public Information Report; and

NOTICE OF REMOVAL                                                                          PAGE 2
       Case 4:21-cv-00661 Document 1 Filed on 03/01/21 in TXSD Page 3 of 7




               Exhibit F       U.S. Bank Recreation Finance National Promissory Note and

                               Security Agreement

       9.      In connection with the filing of this Notice of Removal, Defendant is filing a copy

of the Notice of Removal in the County Court at Law Number 2 of Montgomery County, Texas

pursuant to 28 U.S.C. § 1446(d).

                                            III.
                                  DIVERSITY JURISDICTION

       10.     Where there is complete diversity among the parties and the amount in controversy

exceeds $75,000, exclusive of interest and costs, an action may be removed to federal court. See

28 U.S.C. §§ 1332(a), 1441(a). Complete diversity exists in this case because Plaintiffs are not a

citizen of the same state as Defendant and this action involves an amount in controversy that

exceeds $75,000, exclusive of interest and costs.

A.     THE PARTIES ARE COMPLETELY DIVERSE

       11.     Plaintiff Walter C. Saenz is a natural person, so his citizenship for diversity

purposes is determined by “where [he is] domiciled, that is, where [he has] a fixed residence with

the intent to remain there indefinitely.” Margetis v. Ray, No. 3:08-CV-958-L, 2009 WL 464962,

at *3 (N.D. Tex. Feb. 25, 2009) (citing Freeman v. Northwest Acceptance Corp., 754 F.2d 553,

555-56 (5th Cir. 1985)). Mr. Saenz is domiciled in Texas. See Petition ¶ III(A). Therefore,

Plaintiff is a citizen of Texas for diversity purposes.

       12.     Plaintiff WCS Leasing, L.L.C. d/b/a Mars Recovery (“Mars Recovery”) is a Texas

limited liability company. The citizenship of a limited liability company for diversity purposes “is

determined by the citizenship of all of its members.” Harvey v. Grey Wolf Drilling Co., 542 F.3d

1077, 1079-80 (5th Cir. 2008).        Pursuant to the most recent Texas Franchise Tax Public

Information Report filed by Mars Recovery, the members of Mars Recovery are Walter C. Saenz



NOTICE OF REMOVAL                                                                           PAGE 3
      Case 4:21-cv-00661 Document 1 Filed on 03/01/21 in TXSD Page 4 of 7




and Connie S. Saenz, both of whom are Texas residents. See Ex. E. Therefore, Mars Recovery is

a citizen of Texas for diversity purposes.

       13.     Defendant is a national banking association organized under federal law. A national

bank for diversity purposes “is a citizen of the State in which its main office, as set forth in its

articles of association, is located.” Wachovia Bank, N.A. v. Schmidt, 546 U.S. 303, 318 (2006).

Under its articles of association, Defendant’s main office is located in Ohio. Therefore, Defendant

is a citizen of Ohio for diversity purposes. 28 U.S.C. § 1348; Wachovia Bank, 546 U.S. at 318;

see also U.S. Bank N.A. v. Alliant Energy Res. Inc., No. 09-cv-078-bbc, 2009 WL 1850813, at *1

(W.D. Wis. June 26, 2009) (“. . . U.S. Bank National Association is a citizen of Ohio.”).

B.     THE AMOUNT IN CONTROVERSY IS SATISFIED

       14.     Where a defendant can show, by a preponderance of the evidence, that the amount

in controversy more likely than not exceeds the jurisdictional minimum, removal is proper. See

White v. FCI U.S.A., Inc., 319 F.3d 672, 675-76 (5th Cir. 2003). A defendant can meet this burden

if it is apparent from the face of the petition that the claims are likely to exceed $75,000, or,

alternatively, if the defendant introduces other evidence to show that the amount in controversy

more likely than not exceeds $75,000, exclusive of interest and costs. See St. Paul Reins. Co. v.

Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998); Berry v. Chase Home Fin., LLC, No. C-09-116,

2009 WL 2868224, at *2 (S.D. Tex. Aug. 27, 2009).

       15.     “In actions seeking declaratory or injunctive relief, it is well established that the

amount in controversy is measured by the value of the object of the litigation.” Farkas v. GMAC

Mortg., LLC, 737 F.3d 338, 341(5th Cir. 2013) (quoting Hunt v. Wash. State Apple Adver.

Comm’n, 432 U.S. 333, 347 (1977)); Martinez v. BAC Home Loans Servicing, 777 F. Supp. 2d.

1039, 1044 (W.D. Tex. 2010). Specifically, the Farkas Court held that: “[i]n actions enjoining a

lender from transferring property and preserving an individual’s ownership interest, it is the


NOTICE OF REMOVAL                                                                           PAGE 4
       Case 4:21-cv-00661 Document 1 Filed on 03/01/21 in TXSD Page 5 of 7




property itself that is the object of the litigation; the value of that property represents the amount

in controversy.” Id. (citing Garfinkle v. Wells Fargo Bank, 483 F.2d 1074, 1076 (9th Cir. 1973)).

Thus, “‘[w]hen . . . a right to property is called into question in its entirety, the value of the property

controls the amount in controversy.’“ Nationstar Mort. LLC v. Knox, No. 08-60887, 351 F. App’x

844, 848 (5th Cir. 2009) (quoting Waller v. Prof’l Ins. Corp., 296 F.2d 545, 547-48 (5th Cir.

1961)); see also Alsobrook v. GMAC Mortg., L.L.C., 541 F. App’x. 340, 342 n.2, (5th Cir. 2013);

Copeland v. U.S. Bank Nat’l Ass’n, No. 11-51206, 485 F. App’x 8, 9 (5th Cir. 2012) (relying on

the value of the property to satisfy the amount in controversy in exercising diversity jurisdiction

over appeal of foreclosure-related claims).

        16.     Further, the Court may also consider actual damages and attorney’s fees in

determining the amount in controversy. See White, 319 F.3d at 675-76; St. Paul Reins. Co., 134

F.3d at 1253 n.7; Grant v. Chevron Phillips Chem. Co., 309 F.3d 864, 874 (5th Cir. 2002) (“[W]e

hold that when there is state statutory authority for the court to award attorney’s fees . . . such fees

may be included in the amount in controversy.”); Ray Mart, Inc. v. Stock Bldg. Supply of Texas,

L.P., 435 F. Supp. 2d 578, 588 (E.D. Tex. 2006) (including potential award of attorney fees in

calculating the amount in controversy).

        17.     Based on a review of the Petition and the evidence presented, the amount in

controversy exceeds $75,000, exclusive of interest and costs. Plaintiffs seek a declaration that Mr.

Saenz is the owner of the RV and that Defendant’s lien on the RV is “expired, invalid, or

fraudulent.” See Petition ¶¶ V(A), VI(A). As a result, the entire value of the RV is squarely at

issue. See Bardwell v. BAC Home Loans Servicing, LP, No. 3:11-CV-1002-B, 2011 WL 4346328,

at *2 (N.D. Tex. Sept. 16, 2011) (finding value of the property at issue was an appropriate measure

of the amount in controversy where the plaintiff sought to preclude the defendants from exercising




NOTICE OF REMOVAL                                                                                 PAGE 5
         Case 4:21-cv-00661 Document 1 Filed on 03/01/21 in TXSD Page 6 of 7




their rights in the property); Nationstar Mortgage LLC, 351 F. App’x at 848; Martinez, 777 F.

Supp. 2d at 1047; Waller, 296 F.2d at 547-48.

          18.     In October 2019, Robert J. Krajicek II obtained a loan from Defendant to purchase

the RV evidenced by the attached Recreation Finance National Promissory Note and Security

Agreement, which reflects an original purchase price of $320,288, and an original amount financed

by Defendant of $283,519.59. See Ex. F. The RV is a 2019 Fleetwood Discovery Model 38F.

The loan is due for the November 2020 payment and the payoff as of December 2020 was

approximately $285,000. According to the attached publicly-available February 2021 J.D. Power

NADAguides Value Report, the average retail value is $221,790. See Ex. ___.1 Additionally,

Plaintiff seeks attorney’s fees in the amount of “at least $3,000.” Petition ¶ IV(B). Accordingly,

the amount in controversy clearly exceeds $75,000, exclusive of interest and costs.

          19.     Because there is complete diversity among the parties and because the amount in

controversy requirement is satisfied, this Court has jurisdiction pursuant to 28 U.S.C. §§ 1332,

1441, and 1446. Therefore, removal is proper.

                                                 VI.
                                             CONCLUSION

          WHEREFORE, Defendant removes this action from the County Court at Law Number 2

of Montgomery County, Texas to the United States District Court for the Southern District of

Texas, Houston Division so that this Court may assume jurisdiction over the cause as provided by

law.




1
    https://www.nadaguides.com/RVs/2019/Discovery-by-Fleetwood/M-38F-360hp-Freightliner/6594504/Values
NOTICE OF REMOVAL                                                                                  PAGE 6
      Case 4:21-cv-00661 Document 1 Filed on 03/01/21 in TXSD Page 7 of 7




                                             Respectfully submitted,


                                             /s/ Elizabeth Hayes
                                             Marc D. Cabrera
                                               State Bar No. 24069453
                                               S.D. Bar No. 1093318
                                               mcabrera@polsinelli.com
                                             Elizabeth Hayes
                                               State Bar No. 24069001
                                               S.D. Bar No.
                                               ehayes@polsinelli.com
                                             POLSINELLI PC
                                             2950 N. Harwood, Suite 2100
                                             Dallas, Texas 75201
                                             Telephone: (214) 397-0030
                                             Facsimile: (214) 397-0033

                                             ATTORNEYS FOR DEFENDANT


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served on March
1, 2021, on all counsel of record via regular and/or certified mail, return receipt requested.

                                             /s/ Elizabeth Hayes
                                             Counsel for Defendant




NOTICE OF REMOVAL                                                                         PAGE 7
